Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, 3-25 and 33-38 are pending in this application.

Election/Restrictions
Applicant’s election with traverse of Group I and a single disclosed species (compound 45) in the reply filed on 03/04/2022 is acknowledged.  The traversal is on the ground(s) that “the compounds of Formula (I) in the present application possess unity……the compounds of Formula (I) results in a significant increase in the activity of the compound…compounds of Formula (I) have the same specific technical feature and therefor possess unity.” The examiner disagrees with applicant’s argument.  As set forth in the Restriction Requirement, the special technical feature of Group II involves therapeutical techniques and additional ingredients that are not present in the special technical feature of Group I. Furthermore coexamination of the additional group would require search of subclasses unnecessary for the examination of the elected claims.  The search for the invention of Group II would include search of subclass A61P35/00.  Therefore, coexamination of the additional invention would require a serious additional burden of search. 
	The requirement is still deemed proper and is therefore made FINAL.

Note that once the product is found allowable, the method claims of Group II would be rejoined.  To expedite rejoinder, the examiner recommends that applicants delete “preventing” from claim 33 and also recite specific diseases in claim 33 as it was done in claim 36.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-21 and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1 or elsewhere in the claims, the phrase “chelate, non-covalent complex” is indefinite.  What chelate? How is the chelate formed?  What metal atom/s is/are involved? What is covered and what is not? How can one tell if a given chelate or non-covalent complex is not embraced by the claim?  Note that there is guidance in the speciation. To overcome this rejection, it is recommended that applicants delete said phrase. 
Allowable Subject Matter
Claim 23 is allowed.

Information Disclosure Statement
6.	Applicant’s Information Disclosure Statement, filed on 12/08/2020 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.
					 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/Kahsay Habte/
Primary Examiner, Art Unit 1624



March 17, 2022